Title: To George Washington from Matthew Neely, 8 December 1783
From: Neely, Matthew
To: Washington, George


                        
                            Sr
                            Decembr the 8th 1783
                        
                        I Humbly beg you will pardon the Liberty I take in troubling you who by the Blissing of god is now Amongist
                            the Sons of men the greatist And often have I petition’d that Omnipotent being for your Success And Ashures your
                            Excellency And can prove I made two Attemps During the war to come to America to fight under your Banner And would have
                            been happy in So doing though I have been Some years in the British Service And Ashures your most Renownd Excellency from
                            the Sincerity of my Wish And Love towards you I called A child for you nor had I at that time any Lucrative view yet Some
                            things Appertaing thereto has been the principal cause of my coming to this Land of Liberty. And hopes the Lenth of my
                            Letter Will not tire your good patience Untill I communicate my Intent And indeed is Ashamed to do it but Necessity is the
                            mother of invention—I Am A man who Served An Apprenticeship to apothecary then Attendd the Hospitals in London at times
                            then Went Several Voyages to Sea As Surgeon And was three years in his Majesty Service as Surgeons mate then came home
                            took myself a Wife And a farm And has got Eight Childer the youngest Son I called George Washington
                                Neely A Remarkable fine child. my Land being high Rented and my family Numerous and Distressing on me to Support
                            As formerly together with the Loss of my thumb which Renderd me unfit to follow any Business or Even to work Obliges me to
                            think of Some place of Refuge yet if you Are So kind as to consider your Namesake be it Ever so Little being it came from
                            your hand to him I am willing to beg for the Rest if I can do no better— it would in a great measure Distroy my health And
                            comfort to Return Home And have nothing to Say or Shew as it was the General Oppinion of both Rich and
                            Poor you would consider him being so called and published at the Door of your Enemy And many come to see him Altho, I
                            Seem’d to make Little of it I had my own thoughts and hoped I would find favour in your Sight if not I hope you will
                            pardon the freedom I have taken and not mention of my weakness and hopes at the Same time your Excellency will be pleased
                            to Accept of a pair of Buttens And a fan for your Lady the Best Ireland can produce as a Small Acknowledgment in place of
                            a better was it in my power And from the hand of your—Sincere And Most Obedient He St
                        
                            Mattw Neely
                        
                        
                            N.B. I Lodge on Board the Snow Mary Capn Ross.
                        

                    